Exhibit 10.1

SERVOTRONICS, INC.

2012 LONG-TERM INCENTIVE PLAN

Award Agreement

[Grant_ Date]

Dear [Salutation]:

We are pleased to notify you that the Committee under the Servotronics, Inc.
2012 Long-Term Incentive Plan (the "Plan") has designated you as the recipient
of an award of Restricted Shares under the Plan. This letter, once signed by
you, will constitute your Award Agreement. The award is subject to your entry
into this agreement.

 1. The number of Shares covered by the award is [Total_Shares] shares and the
    effective date of the award is [Grant_Date].
 2. When a term defined in the Plan is used in this agreement, the definition
    given in the Plan will apply for the purposes of this agreement.
 3. Your interest in the Restricted Shares is forfeitable and will become vested
    only as described below in Paragraphs 3(a) and (b).
     a. Your interest in [FirstVesting] Shares will become vested on
        [FirstVestingDate]; your interest in [SecondVesting] Shares will become
        vested on [SecondVestingDate]; and your interest in the remaining
        [ThirdVesting] Shares will become vested on [ThirdVestingDate], provided
        that you are in the employ of the Company or a Subsidiary on the
        relevant vesting date.
     b. If your employment with the Company and its Subsidiaries terminates
        before [ThirdVestingDate] by reason of your death or Permanent
        Disability, your interest in all of the Restricted Shares will become
        vested as of the date of the termination of your employment.

 4. The period beginning on the effective date of the award during which your
    interest in one or more Restricted Shares remains forfeitable is called the
    Restricted Period with respect to those Shares. During the Restricted Period
    with respect to Restricted Shares the Company will hold the certificate for
    those Shares, and you may not assign or otherwise transfer those Shares or
    any interest in those Shares. You may, however, vote those Shares.

    Dividends, if and when declared by the Board of Directors, payable with
    respect to those Shares during the Restricted Period shall be payable on the
    dividend payment date if held on the applicable dividend record date.

 5. If your interest in any Shares becomes vested under Paragraph 3, the Company
    will deliver a certificate for the number of Shares in which your interest
    becomes vested. The delivery and payment will be made to you or, in the
    event of your death, to your estate or the person to whom your rights are
    transferred by will or under the laws of descent and distribution, subject
    to satisfaction of any federal, state, and local income and employment tax
    withholding obligation incurred by the Company.
 6. The Company shall deduct from any dividend account payment the amount of tax
    it is obliged to withhold with respect to the payment. You or, in the event
    of your death, the person to whom Shares shall be delivered may make
    provision for payment of any tax the Company is obliged to withhold in
    connection with the vesting of your interest or the delivery of the Shares,
    by making payment to the Company in cash. The Company may elect in its
    discretion to retain Shares from the number deliverable, to satisfy its
    withholding obligation.
 7. You have been provided with a copy of the Plan, which describes certain
    terms, conditions, restrictions, and limits on the Restricted Shares awarded
    to you. In addition to being subject to the terms of this agreement, the
    award is subject to the terms, conditions, restrictions, and limits set
    forth in the Plan, as if they were set forth in full in this agreement,
    including the following:
     a. If your employment with the Company and its Subsidiaries terminates for
        any reason other than as specified in Paragraph 3(b), you will forfeit,
        as of the date of the termination of your employment, your interest in
        all Shares other than any Shares in which your interest has already
        become vested pursuant to Paragraph 3(a).

Upon a forfeiture, all interest in the affected Shares and in the dividend
account credits attributable to those Shares will automatically revert to the
Company.

SERVOTRONICS, INC.

By: ___________________________________
[Company Signature]

By executing this agreement, I acknowledge receipt of a copy of the
Servotronics, Inc. 2012 Long-Term Incentive Plan and agree to be bound by the
terms and conditions of the Plan and this agreement.

___________________________________
[Name]
[Title]